Citation Nr: 0501260	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
ligamentous laxity of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The appellant is a veteran who had active duty from October 
1974 to October 1977 and from February 1978 to February 1995.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, confirmed and 
continued a 10 rating for left knee laxity with degenerative 
arthritis.  In a rating decision in August 2003, the RO 
granted separate 10 percent ratings, each, for ligamentous 
laxity of the left knee for degenerative arthritis of the 
left knee.  The issues have been characterized to reflect the 
separate ratings.


FINDINGS OF FACT

1.  More than slight subluxation or instability of the left 
knee is not shown.  

2.  Left knee flexion is limited (by pain) to 80 degrees, but 
not less; extension is to 0 degrees.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for ligamentous laxity 
of the left knee is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (Code) 5257 (2004).  

2.  A rating in excess of 10 percent for degenerative 
arthritis of the left knee is not warranted.  38 U.S.C.A. 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5260, 5261 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and in 
implementing regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a), applies in the instant case.  
The Board finds that the notice and duty to assist 
requirements mandated by the VCAA are met.

In a letter dated in September 2003, the RO informed the 
appellant of the VCAA and its effect on his claim.  He was 
advised, by a detailed August 2003 statement of the case 
(SOC) and supplemental statements of the case (SSOCs) dated 
in January 2004 and March 2004, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  While notice did not precede the decision appealed, 
the claim was readjudicated after the notice, and the veteran 
is not prejudiced by any notice timing defect; on the 
contrary, he has had greater opportunity to provide 
responses, supplement the evidence.  The notice in September 
2003 advised the veteran of what types of evidence were 
pertinent (and necessary to substantiate the claim), and 
advised him to submit such evidence.  This was equivalent to 
advising him to submit everything pertinent to the claim.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been secured and 
associated with the claims file.  He has been scheduled for a 
VA examination.  Development of evidence is complete; the 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  

II.  Pertinent Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a.  
38 C.F.R. 4.71a, Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment.  38 C.F.R. 4.71a, Code 
5257.

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, Code 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

III.  Factual background

Based on x-rays noting such in service, a rating decision in 
February 1996 granted service connection (and a 10 percent 
rating) for degenerative arthritis of the knees, ankles and 
feet.  Ultimately, in March 2002, separate ratings were 
assigned for each knee.   

Private medical treatment reports from Dr. A.F. from March 
2000 to October 2000 show that in October 2000 the veteran 
complained of bilateral knee pain worse with cooler weather.  
The impression was degenerative joint disease (DJD) and 
chronic pain.  Private medical treatment reports from the St. 
Vincent Family Clinic from October 1996 to October 1999 show 
that in October 1996, his health problems included DJD.  In 
October 1999 the veteran presented for his annual physical 
examination.  He denied being on any medication, having any 
joint pain, swelling, redness, decreased range of motion, or 
edema.  His gait was normal and no abnormalities of the 
bilateral knee were noted.  

An x-ray report in October 2002 notes a clinical history of a 
hyperextension injury of the left knee six to eight weeks 
earlier.  The veteran still had increased pain over the 
medial epicondyle.  There were findings of small patellar 
osteophytes with moderate irregularity of tibial spines and 
patellar articular surfaces, and osteophytes at the lateral 
margin of femorotibial joint.  There was no fracture or other 
focal bone abnormality.  

An MRI of the left knee in November 2002 revealed a moderate 
size joint effusion and identified a popliteal cyst.  There 
was a tear of the lateral meniscus.  Other findings were that 
the medial meniscus was unremarkable, anterior cruciate and 
posterior cruciate ligaments were intact and medial 
collateral and lateral collateral ligaments were normal.  The 
impression was tear of the lateral meniscus; chondromalacia 
of the patella with mild lateral subluxation suggestive of 
patellar tracking abnormality; moderate joint effusion and a 
small popliteal cyst.

A January 2003 private operative report shows that the 
veteran had pain in his left knee of several years duration 
with associated mechanical symptoms of a torn meniscus.  The 
pre-operative diagnosis was a lateral meniscal tear.  A 
preoperative clinical examination and MRI demonstrated a torn 
lateral meniscus.  He underwent an arthroscopic meniscectomy 
and chondroplasty.  The postoperative diagnosis was lateral 
meniscal tear, grade IV chondromalacia lateral femoral 
condyle and tibial plateau of the left knee.  

VA outpatient treatment records show that in February 2003 
the veteran reported great improvement after the athroscopic 
surgery although it was still a little sore at times.  

In March 2003, Dr. D.G.E., the surgeon, wrote that the 
veteran had arthroscopic debridement of his left knee in 
January 2003 and had failed to respond to the surgical 
procedure with the addition of oral anti-inflammatory 
medication.  He had persistent pain with all activities of 
daily living.  At his last appointment in late February the 
assessment was DJD of the left knee.  The recommendation at 
that time was for an unloader brace and steroid injection.

VA treatment records show that the veteran was seen in early 
April 2003 with complaints of residual arthritic pain.  His 
left knee range of motion was from 10 to 100 degrees.  There 
was some valgus collapse and tenderness along the lateral 
joint line with a painful McMurray test.  The neurovascular 
functions were intact.  

VA x-rays of the left knee in early April 2003 showed 
worsening DJD of the lateral compartment of the left knee.  
There were exuberant proliferative changes involving the 
origin and insertion of the patellar tendon and exuberant tug 
lesions along the fibula suggest possible enthesopathy.  
Also, there were two relatively isolated densities, one in 
the medial femoral condyle, one in the medial tibial 
metaphysis, that could represent bone islands.  

In April and May 2003, the veteran underwent a course of 
steroid injection treatment.  At the time of the third 
injection in early May 2003, he reported that the injections 
had helped approximately 25 percent and he was able to do 
most activities.  He denied swelling, tingling, numbness or 
warmth.  Clinical findings were adequate range of motion and 
motor, no effusion or warmth, and the gross sensation was 
intact to light touch.  The assessment was osteoarthritis of 
the left knee.  He was to return in six months for follow-up, 
sooner if his symptoms worsened.  

On VA examination in February 2004, the veteran reported that 
his left knee pain had become progressively worse, and on a 
scale of one to ten, with ten being the worst possible pain, 
he rated it at a level of eight.  He also had morning 
stiffness.  The arthroscopic surgery in January 2003 to 
repair a torn lateral meniscus had reduced the pain.  His 
knee locked once or twice a day but he did not buckle or 
fall.  His job entailed walking, stooping and climbing most 
of the day and he was never comfortable at work.  He could 
only walk 50 yards and each step was painful.  He did not run 
or play sports.  He could comfortably sit for an hour and 
climb one flight of stairs.  The steroid injections were 
transiently helpful.  He sometimes used a knee support.  The 
examiner observed that the veteran was not using a cane and 
did not have a knee support or brace.  He limped favoring his 
left lower extremity.  The left knee was tender on passive 
flexion and extension.  Flexion was to 90 degrees and 
extension was to zero degrees.  The medial and lateral 
collateral ligaments were stable.  The Lachman's test was 
negative.   The McMurray's sign was negative.  There was no 
patellar compression tenderness.  There was no crepitus.  The 
veteran was able to do a deep knee bend at 30 degrees ten 
times.  The pertinent diagnosis was DJD of the left knee, 
with limitations of motion as described, status post 
arthroscopic surgery with lateral meniscus repair.  The 
examiner commented that, per DeLuca,  the veteran did have 
pain on repeat testing of the knee and recommended that this 
be considered as an additional 10 degrees loss of flexion.  
There was no fatigue, weakness, or incoordination.   The 
examiner did not believe that the veteran would be capable of 
performing a job which entailed standing on his feet and 
walking most of the day; but, that he would be able to 
perform sedentary work.  

IV.  Analysis

As noted, the veteran's service connected left knee 
disability has been assigned separate 10 percent ratings, 
each, for arthritis with limitation of motion and for 
instability.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating, moderate warrants a 20 percent rating, and 
severe warrants a 30 percent rating.  The words "slight," 
moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  Use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  

On February 2004 VA examination, the veteran reported locking 
of his left knee, but he did not buckle or fall.  Sometimes 
he used a knee support.  The VA examiner found that the 
medial and lateral collateral ligaments were stable.  At the 
time of the examination, he was not using a cane and not 
wearing a knee support or brace (although he explained that a 
brace was being repaired).  Given that examination revealed 
no indication of instability or subluxation, there is no 
basis for a finding  that such impairment is moderate (or 
more than slight).  Accordingly, a rating in excess of 10 
percent under Code 5257 is not warranted. 

The veteran's left knee arthritis is rated 10 percent under 
Code 5003, based on findings of X-ray evidence of arthritis 
with less than compensable limitation of motion.  38 C.F.R. 
4.71a.  The next higher, 20 percent, rating for left knee 
arthritis would be warranted if there was limitation of 
flexion to 30 degrees, limitation of extension to 15 degrees, 
or limitation of both flexion and extension (to 45 and 10 
degrees, respectively).  Such limitation are not shown 
(except briefly, following surgery - a convalescent rating 
was assigned).  Even with the factor of pain considered, left 
knee motion is reported as being from full extension (0 
degrees) to 80 degrees flexion (90 with pain).  Consequently, 
the evidence does not support a grant of a 20 percent rating 
under any of the formulations listed above.  

The Board has considered whether separate compensable ratings 
may be assigned for limitations of flexion and extension, 
each.  See VAOPGCPREC 9-2004.  However, as each limitation is 
noncompensable in degree (see Codes 5260, 5261 and report of 
February 2004 VA examination), separate compensable ratings 
are not warranted.  Rating under alternative codes likewise 
is not indicated.  The only other applicable Code that 
provides a higher rating for the left knee disability is Code 
5256 (for ankylosis).  Ankylosis of the left knee is neither 
diagnosed, not alleged.

Nothing in the record indicates that the disability picture 
of the veteran's left knee is so exceptional or so unusual as 
to warrant an extra-schedular rating.  The evidence does not 
show, nor does the veteran allege, that the knee disability 
has required frequent periods of hospitalization or caused 
marked interference with employment.  Hence, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1); see also Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.



ORDER

A rating in exscess of 10 percent for ligamentous laxity of 
the left knee is denied.

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


